    Case: 1:21-cv-02208 Document #: 8 Filed: 05/06/21 Page 1 of 4 PageID #:46




Dawn M. McCraw (AZ #035321)
PRICE LAW GROUP, APC
8245 N 85th Way
Scottsdale, AZ 85258
T: (818) 600-5585
F: (818) 600-5485
E: dawn@pricelawgroup.com
Attorney for Plaintiff
Gregory Matura


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

Gregory Matura,                                 Case No.: 1:21-cv-2208

             Plaintiff,                         Judge Robert Blakey
      vs.
                                                Magistrate Judge M. David Weisman
BMO Harris Bank, N.A.; Experian
Information Solutions, Inc; Equifax             SUMMONS RETURNED EXECUTED
Information Services, LLC; and Trans
Union LLC,

            Defendants.



      Pursuant to the Federal Rules of Civil Procedure, Rule 4, Plaintiff has served upon

Defendant BMO Harris Bank N.A. a copy of the following:

   1. Issued Summons

   2. Complaint

   3. Civil Cover Sheet

   4. Notice of Appearance

   5. Order Regarding Joint Status Report



      Attached is a copy of the return of service.
                                            1
     Case: 1:21-cv-02208 Document #: 8 Filed: 05/06/21 Page 2 of 4 PageID #:47




                                                RESPECTFULLY SUBMITTED,

       DATED: 6th day of May 2021.

                                                /s/Dawn M. McCraw
                                                Dawn M. McCraw (AZ #035321)
                                                PRICE LAW GROUP, APC
                                                8245 N 85th Way
                                                Scottsdale, AZ 85258
                                                T: (818) 600-5585
                                                F: (818) 600-5485
                                                E: dawn@pricelawgroup.com
                                                Attorney for Plaintiff
                                                Gregory Matura


                            CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter.



       /s/Jacey Gutierrez




                                            2
             Case: 1:21-cv-02208 Document #: 8 Filed: 05/06/21 Page 3 of 4 PageID #:48




Gregory Matura


                                                                     1:21-cv-02208

                                                                     John Robert Blakey
BMO Harris, N.A., et al
                                                                     M. David Weisman



    BMO Harris, N.A.
    111 West Monroe St.
    Chicago, IL 60603




           Dawn M. McCraw (AZ #035321)
           Price Law Group, APC
           8245 N 85th Way
           Scottsdale, AZ 85258
           T: (818) 600-5585
           E: dawn@pricelawgroup.com
                                                                21




  THOMAS G. BRUTON, CLERK


                                                                                     May 3, 2021


  (By) DEPUTY CLERK                                                                  DATE
            Case: 1:21-cv-02208 Document #: 8 Filed: 05/06/21 Page 4 of 4 PageID #:49


      UNITED STATES DISTRICT COURT, NORTHERN

        '
                DISTRICT OF ILLINOIS
                                                                        I   Lllll lllll lllll lllll llll llll
                   AFFIDAVIT OF SERVICE

                   Case No'   :1   :21'cv-02208




STATE OF ILLINOIS COUNTY OF           COOK          ss.:

Michael Noble, the undersigned, being duly sworn, deposes and   says:




on   05t0412021at 12:12 PM, deponenr   se           suMMoNS IN A CML CASE;-YERIFIEI)
                                            ed the within
bbNipiAINilNDbnMANi ron                 fURY TRIAL on BMo Harris, N.A' at 111 West Monroe St., Chicago,
IL60603 in the manner indicated below:
                                                                                                        is authorized
By delivering a true copy of each to and leaving with Doris Becton, Sr. Services Rep. who stated he/she
to accept service on behalf [he corporatio  govemment  entlty


A description of the Defendant(s), or other person served on behalf of the Defendant(s) is   as   follows:




                                * ""
:'Y,"gtil:?'""}n         4"                    .2oyl                        Michael Noble

                                          -                                 American Attorney Sewices
                                                                            710 Laramie Ave.
                                                                            Glenview, IL60025



Notary Public
